—Judgment, Supreme Court, New York County (Ira Beal, J., at hearing; Micki Scherer, J., at plea and sentence), rendered August 27, 1997, convicting defendant of criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to a term of 4 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. We see no reason to disturb the court’s credibility determinations, which are supported by the record (see, People v Prochilo, 41 NY2d 759, 761).
We perceive no abuse of sentencing discretion. Concur — Sullivan, P. J., Ellerin, Lerner and Buckley, JJ.